Citation Nr: 1127775	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2002 to August 2003 and active duty for training (ACDUTRA) from May 1997 to September 1997.  He has also had other unspecified periods of inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2010, the Veteran testified in a personal hearing before the undersigned. A copy of the hearing transcript is associated with the claims file.

The issue was previously remanded by the undersigned in December 2010 for a more comprehensive VA opinion.  Regretfully, in setting out the basis for the remand and the instructions to be followed, an error was made by the Board in the interpretation of the law of the case that needed to be followed.  Essentially, the issue before the Board includes the distinct possibility that there was a pre-existing low back disability that was not shown on entry into the Veteran's period of active duty, activating a presumption of soundness that was not addressed in our prior remand instructions.  Thus, an additional remand needs to be issued to correct that error.  The Board regrets any additional delay in the disposition of this appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.

The Veteran contends that his low back disorder is related to his active duty service or, in the alternative, his service aggravated a preexisting condition.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon 'thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.'  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

If VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran served on active duty for training from May 1997 to September 1997. An examination performed for induction purposes, in August 1996, reflects that the marked the spine as normal. 

Private treatment records dated in December 1998 indicate the Veteran complained of an injury to the lower back three weeks prior while lifting a heavy television.  The examiner diagnosed lower back ache.  Follow-up appointments continue to show assessments of back ache or back pain.  In a January 1999 private treatment record the examiner noted that the Veteran was treated with a nerve blocker and was doing much better.  The Veteran reported he was going to Louisiana with the Army.  In a February 1999 private record, the Veteran reported he was doing much better and ready to return to full duty.  In a February 1999 work release record, the Veteran was noted as able to return to his regular job. 

In a May 2001 Army reserve examination report, the examiner marked the Veteran's spine as normal.  In a September 2002 Army activation examination, the examiner also noted the Veteran's spine as normal. 

In a January 2003 service treatment record, the Veteran complained of a two week history of low back pain and that he had had similar episodes multiple times before.  He reported he saw a chiropractor several times over the last couple of years.   It was noted that an October 2002 lumbar spine series found left sided pars defect at L5 and no spondylosis.  The examiner diagnosed lumbago. 

In a March 2003 service treatment record the Veteran was noted to have a diagnosis of lumbar disc degeneration.  The Veteran continued to be treated through his time on active duty for back pain. 

In a July 2003 service treatment record, the Veteran reported that he has chronic low back pain that has been worse since January 2003.   

The Veteran underwent a VA examination in 2005; however, the examiner was unable to give an opinion on whether the Veteran has a chronic back disorder occurring in service, or a pre-existing disorder aggravated in service. 

In a February 2011 VA examination, the examiner indicated that the Veteran described natural progression of the initial event in 1998 with radiographic observations of pars defect, degenerative L5-S1 disc, treatment, and recovery with recurrence.  The examiner noted that the Veteran's claimed injury from carrying fuel bladder bags is unsubstantiated.  Further, the examiner opined that the Veteran's initial injury in 1998 and known pars defect has caused a cascade of recurring stable chronic condition of the L5 disc space which causes a chronic low back pain impairment and disability of the lumbar spine which existed prior to service in 2002 and has no nexus to 2002 or 2003 service.  

The record appears to be inconclusive as to whether a chronic back disorder existed prior to service, and, if so, whether there was any aggravation to his claimed low back disorder by service.  Although the February 2011 examiner found that the Veteran's 1998 injury resulted in a chronic back disorder, the examiner does not then explain the findings of a "normal" spine on the May 2001 and September 2001 service examination reports.  The Board emphasizes that, pursuant to the 38 U.S.C.A. § 1132 and Wagner, rebuttal of the presumption of soundness requires clear and unmistakable evidence of both a preexisting disability and evidence that the disability was not aggravated by service.

The Board finds that there is currently insufficient competent medical evidence on file for making a decision on the claim.  Therefore, the Board finds that an additional medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his back disorder since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After this has been accomplished, the Veteran's claims file should be forwarded to the same orthopedic surgeon examiner who conducted the February 2011 VA examination referenced above, if that physician is available.  The examiner is asked to offer an opinion as to the following:

(a) Is it unequivocal (clear and unmistakable) that a low back disorder pre-existed the Veteran's entrance onto active duty in September 2002?

(b) If the answer to (a) above is yes, is it unequivocal (clear and unmistakable) that the Veteran's low back disorder was not aggravated during his period of active duty from September 2002 to August 2003?

(c) If the answer to (a) above is no, is it at least as likely as not that a low back disorder originated during the Veteran's period of service from September 2002 to August 2003 or is otherwise related thereto, including any injury occurring in service?  Is there a showing of arthritis of the low back during the one-year period after service, and, if so, to what degree?

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is further advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

The examiner is also asked to provide a rationale used in formulating his opinion in the written report.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.  If additional examination of the Veteran is required to form such an opinion, the examination should be scheduled.  

If the orthopedic surgeon who conducted the February 2011 examination is no longer available, the Veteran should be afforded another VA examination by a physician who should be asked to review the claims file, conduct all indicated tests and studies, and answer the foregoing questions to determine the current nature and etiology of his low back disorder.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


